Citation Nr: 0628794	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-01 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a clothing allowance for 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had periods of service in the Army National Guard 
from 1969 until his discharge in July 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
in connection with an August 2001 decision of the Department 
of Veterans Affairs (VA), White River Junction, Vermont 
Medical Center Prosthetic Service (hereinafter Agency of 
Original Jurisdiction or AOJ).  The Board remanded this issue 
in March 2006 to the Vermont Regional Office (RO).


FINDING OF FACT

For the 2001 period, the veteran's service-connected skin 
disability required the use of prescribed medications that 
cause irreparable damage to outergarments.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
for 2001 are met.  38 U.S.C.A. § 1162 (West 1991 & Supp 
2002); 38 C.F.R. § 3.810 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides for payment of an annual clothing allowance 
for each veteran who, because of a service-connected 
disability, wears or uses a prosthetic or orthopedic 
appliance (including a wheelchair) which the VA determines 
tends to wear out or tear the clothing of the veteran, or 
uses medication which a physician has prescribed for a skin 
condition which is due to a service-connected disability and 
the VA determines causes irreparable damage to the veteran's 
outer garments. 38 U.S.C.A. § 1162.

The implementing regulation, 38 C.F.R. § 3.810, provides in 
pertinent part that the annual clothing allowance may be 
granted when the following criteria are met:

(1)  A medical report discloses that the veteran wears or 
uses certain prosthetic or orthopedic appliances which tend 
to wear or tear clothing (including a wheelchair) because of 
a service- connected disability and such disability is the 
loss or loss of use of a hand or foot; or

(2)  The Chief Medical Director or designee certifies that 
because of a service-connected disability, a prosthetic or 
orthopedic appliance is worn or used which tends to wear or 
tear the veteran's clothing, or that because of the use of a 
physician-prescribed medication for a skin condition which is 
due to the service-connected disability irreparable damage is 
done to the veteran's outer garments.

The veteran is service connected for thrombophlebitis of the 
left leg, currently rated as 60 percent disabling, effective 
September 1985.  The veteran is contending that the 
medication he uses to treat his service-connected disability 
damages his clothes.  

According to the veteran, he was previously granted a 
clothing allowance for the years of 1999 and 2000.  However, 
it appears that only the 2000 application and information 
concerning its allowance are of record.  The veteran filed an 
application for clothing allowance for 2001, which was denied 
in an August 2001 decision by the Chief of Prosthetic Service 
at the AOJ.  In his January 2002 notice of disagreement, the 
veteran indicated that the medications he was using for his 
disability had not changed nor did the August 2001 decision 
indicate that this was the case.  The February 2002 statement 
of the case stated that the veteran's case was denied based 
on contacts with the podiatrist that prescribed medication to 
the veteran who offered an opinion that none of the veteran's 
prescribed skin medications tend to cause irreparable damage 
to the outergarments, and with the White River Junction VAMC 
staff pharmacist who stated that the prescribed medications 
would not cause irreparable damage to outergarments.  
However, in his February 2002 substantive appeal the veteran 
stated that other physicians had prescribed some of his 
medications.  The Board remanded this issue because these 
reports of contact and opinions were not of record.

On remand, the RO contacted the Chief of Prosthetics at the 
AOJ who had initially denied the veteran's claim and authored 
the statement of the case.  A March 2006 report of contact 
showed that the Chief of Prosthetics stated that he received 
oral opinions from the podiatrist and staff pharmacist.  The 
Chief of Prosthetics further indicated  that the VA Central 
Office of Prosthetics had been developing a list of 
medications that stain clothes to address clothing allowance 
claims.  The RO then referenced a February 2002 VA record 
listing the veteran's medications to which the Chief of 
Prosthetics responded that none of the veteran's medications 
were on the list of medications that stain clothes.  The 
Board notes that there is no indication in the file whether 
the Chief of Prosthetics is a medical doctor who has treated 
the veteran, a pharmacist or has any specialized medical 
training.  Further, on remand, no direct contact was made to 
the veteran's podiatrist or the staff pharmacist who gave the 
initial opinions.  Thus, the Board finds that this report of 
contact has little probative value.  

The claims file contains subsequent emails from the Chief of 
Prosthetics forwarding two lists of medications that 
purportedly stain clothing.  However, there is no evidence 
that these lists are conclusive.  There is no other pertinent 
medical evidence of record.  Under the circumstances, the 
Board must conclude that there is no persuasive evidence to 
support a finding that the veteran's medications do not cause 
damage to his clothes.  Further, based on the VA record of 
the veteran's medications, it appears that approximately 10 
creams and ointments have been prescribed for the veteran's 
disability.  The sheer number of medications is persuasive 
evidence that damage to the veteran's clothing does occur.  

Further, the veteran is competent to provide a lay opinion as 
to whether medication used to treat his service connected 
disability causes damage to the veteran's clothes.  The Board 
finds that the medical evidence of record supports the 
veteran's contention regarding extensive use of medication to 
treat his disability.  The Board finds the veteran's 
contention that this medication causes damage to his clothes 
to be credible.  The Board also notes that a 60 percent 
evaluation indicates a significant disability which makes 
more likely the use of numerous medications.  

In sum, in light of number of medications prescribed for the 
veteran's disability, his statements concerning the damage to 
his clothes, the previous grants of entitlement to a clothing 
allowance, and the lack of supporting medical evidence of 
record to contradict the veteran's contentions, the Boards 
finds that a decision favorable to the veteran is mandated by 
38 U.S.C.A. § 5107(b).  Thus, in resolving all reasonable 
doubt in favor of the veteran, entitlement to an annual 
clothing allowance is therefore warranted.

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  Under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  In light of the favorable decision 
as it relates to the issue of entitlement to clothing 
allowance, no further discussion of VCAA is necessary at this 
point.


ORDER

Entitlement to an annual clothing allowance for 2001 is 
warranted.  To this extent, the appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


